DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 07/30/2019.
Claims 1-11 are presented for examination.

Priority
Instant application claims foreign priority under 35 USC 119 (a)-(d) or (f) over JP2018-099839 filling date of 05/24/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and

the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a sampling unit configured to sample an actual measurement value”, “a driving result estimation unit configured to obtain an estimated value”, and “a condition estimation unit configured to estimate the value” in claim 1, “a subset generation unit configured to generate a plurality of subsets”, “a condition calculation unit configured to calculate the value”, and “the condition estimation unit estimates the value” in claim 2, “the condition estimation unit generates a histogram” in claim 3, “an alarm output unit configured to output an alarm” in claim 4, “the condition estimation unit estimates the value” in claim 5, and “the driving result estimation unit obtains the estimated value” in claim 6. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. According to specification paragraphs 0091 and 0092, the term “unit” used in the context of the aforementioned claim limitations is being interpreted as a general computer because the functions described above are performed by a device which is part of a computer.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
Step 1: Determining if the claim falls within a statutory category.

Step 2A: Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2104.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
Step 2B: If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. (See MPEP 2106).

Step 1:
With respect to independent claims 1, 10 and 11 applying step 1, the preambles of these claims recite a device (claim 1), a method (claim 10), and a storage medium (claim 11), which fall within the statutory categories of a machine (claims 1 and 11) and a process (claim 10).

Claim 1 Step 2A Prong One:
In order to apply Step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. The claim recites:
An estimation device that estimates a value of an unknown driving condition of a target device on the basis of a value of a known driving condition of the target device, the estimation device comprising: (preamble)

a sampling unit configured to sample an actual measurement value related to a driving result during a period of a driving under the known driving condition in order to process a material having different properties for each time zone; (mental process – MPEP 2106.04(a)(2)(III))

a driving result estimation unit configured to obtain an estimated value related to the driving result from the value of the known driving condition and the value of the unknown driving condition; (mental process – MPEP 2106.04(a)(2)(III))

and a condition estimation unit configured to estimate the value of the unknown driving condition so that a difference between the actual measurement value related to the driving result and the estimated value related to the driving result is reduced. (mental process – MPEP 2106.04(a)(2)(III))

The limitation of “a sampling unit configured to sample an actual measurement value related to a driving result during a period of a driving under the known driving condition in order to process a material having different properties for each time zone;” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could make a mental note of a measurement value or record a measurement value using pen and paper.

The limitation of “a driving result estimation unit configured to obtain an estimated value related to the driving result from the value of the known driving condition and the value of the unknown driving condition;” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could make a mental note of or record an estimated value using pen and paper.

The limitation of “and a condition estimation unit configured to estimate the value of the unknown driving condition so that a difference between the actual measurement value related to the driving result and the estimated value related to the driving result is reduced.” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could make a mental estimation of a value or calculate an estimated value using pen and paper.

Claim 1 Step 2A Prong Two:
Under Step 2A Prong Two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity. In particular, the claim recites the additional limitation: “An estimation device that estimates a value of an unknown driving condition of a target device on the basis of a value of a known driving condition of the target device, the estimation device comprising:” (general field of use – see MPEP 2106.04(d) referencing MPEP 2106.05(h)).

This additional limitation must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. The claim as a whole is linked to value estimation but the claim does not recite additional elements that integrate the exception into a practical application of the exception because the claim does not have additional elements or a combination of additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

Claim 1 Step 2B:
Moving on to Step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations outside the abstract idea only present general field of use (see MPEP 2106.04(d) referencing MPEP 2106.05(h)). As such, considering the claim limitations as an ordered combination, claim 1 does not include significantly more than the abstract idea.

For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more and is rejected as not patent eligible under 35 U.S.C. 101.

Claim 2 recites “a subset generation unit configured to generate a plurality of subsets that from a plurality of the sampled actual measurement values, the plurality of subsets is a combination of the actual measurement values of which the number is less than the number of the sampled actual measurement values;” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally or using pen and paper, make a list of data (generate subsets) that meets a certain standard. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.


Claim 2 also recites “a condition calculation unit configured to calculate the value of the unknown driving condition so that the difference between the actual measurement value related to the driving result and the estimated value related to the driving result is reduced, for each subset,” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally or using pen and paper, calculate desired values. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.


Claim 2 also recites “wherein the condition estimation unit estimates the value of the unknown driving condition on the basis of statistic of the value of the unknown driving condition calculated for each subset.” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally or using pen and paper, estimate a desired value. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 3 recites “wherein the condition estimation unit generates a histogram on the basis of the value of the unknown driving condition calculated for each subset, and estimates the value of the unknown driving condition on the basis of a mode of the histogram.” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could using pen and paper, generate a histogram. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 4 recites “an alarm output unit configured to output an alarm by comparing the estimated value of the unknown driving condition with a predetermined threshold value.” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could make a mental comparison between a value and a threshold value. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 5 recites “wherein the condition estimation unit estimates the value of the unknown driving condition on the basis of the actual measurement value sampled between a previous replacement timing and a current replacement timing in a timing when a part of the target device is replaced.” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally estimate a value. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 6 recites “wherein the driving result estimation unit obtains the estimated value related to the driving result by inputting the value of the known driving condition and the value of the unknown driving condition to a model that obtains the driving results on the basis of the known driving condition and unknown driving condition.” (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g)). As Berkheimer evidence that this claim element is well understood, routine, and conventional, MPEP 2106.05(d)(II)(i) provides support that receiving or transmitting data over a network is well understood, routine, and conventional. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.


Claim 7 recites “wherein the target device is a rolling mill that rolls a rolling target by a roll,”  which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally determine that a device is a rolling mill. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.

Claim 7 recites “the unknown driving condition includes a parameter related to a state of the target device and a parameter related to an individual of the rolling target,” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally determine that a driving condition includes certain parameters. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.

Claim 7 recites “and the driving result is a parameter related to an operation amount for tilting the roll.” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally determine that a driving result is a certain parameter. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 8 recites “wherein the driving result includes at least one of leveling of left and right of the roll, and a load applied to the left and right of the roll.” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally determine that a driving result includes certain parameters. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.

Claim 9 recites “An estimation system comprising: the estimation device of claim 1;” which is an abstract idea because it merely specifies that the estimation system comprises the device of claim 1 that was proven above to only perform an abstract idea. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.

Claim 9 also recites “and a display device configured to display the value of the unknown driving condition estimated by the estimation device.” which is an abstract idea per MPEP 2106.05(h)(vi) which describes the process of displaying results as an abstract idea. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 10. The limitations of claim 10 are substantially the same as claim 1 and are rejected due to the same reasons outlined above for claim 1.

Claim 11. The limitations of claim 11 are substantially the same as claim 1 and are rejected due to the same reasons outlined above for claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shima_1994 (JPH067812A) in view of Sugiyama_2010 (JP2004244721A).

Claim 1. Shima_1994 teaches “a sampling unit configured to sample an actual measurement value related to a driving result during a period of a driving under the known driving condition in order to process a material having different properties for each time zone;” (Shima_1994 Par 0019: “In the figure, 2 plate wedge sensor of the entry side, the plate wedge sensor of 4 exit side, 6 temperature sensor, 8 is a meandering sensor.” This excerpt from Shima_1994 demonstrates the use of an exit side sensor (sampling unit) which collects (samples) output data during operation, which is the main concept of this claim limitation.), “a driving result estimation unit configured to obtain an estimated value related to the driving result from the value of the known driving condition and the value of the unknown driving condition;” (Shima_1994 Par 0019: “In the figure, 2 plate wedge sensor of the entry side, the plate wedge sensor of 4 exit side, 6 temperature sensor, 8 is a meandering sensor. In the arithmetic unit 10, entry side wedge information from the plate wedge sensor 2 of the entry side, the width direction temperature distribution information of the plate from the temperature sensor 6, and inputs the amount of meandering information from the meandering sensor 8, roll shift, rolling load, enter the operational data such as the difference between the load or leveling, and predicts a change in the side plate wedge out on the basis of these information.” For clarification, side plate wedge out is being interpreted as the unknown driving condition and input information such the difference between the load or leveling is being interpreted as the known driving condition.), and “and a condition estimation unit configured to estimate the value of the unknown driving condition so that a difference between the actual measurement value related to the driving result and the estimated value related to the driving result is reduced.” (Shima_1994 Par 0019: “In the figure, 2 plate wedge sensor of the entry side, the plate wedge sensor of 4 exit side, 6 temperature sensor, 8 is a meandering sensor. In the arithmetic unit 10, entry side wedge information from the plate wedge sensor 2 of the entry side, the width direction temperature distribution information of the plate from the temperature sensor 6, and inputs the amount of meandering information from the meandering sensor 8, roll shift, rolling load, enter the operational data such as the difference between the load or leveling, and predicts a change in the side plate wedge out on the basis of these information.” This excerpt from Shima_1994 teaches the concept of estimating the value of an unknown driving condition (side plate wedge out).; Shima_1994 Par 0014: “on each of the backlash of the wedge effects were calculated by the division model, by setting the permissible value concerning new play amount based on a deviation between this and the actual value, it is possible to make a criterion of the part replacement time.” Setting a permissible value of deviation between an actual value and an estimated value is being interpreted as reducing the deviation because the permissible value chosen could be less than the current value, and therefore, reduce the deviation. This excerpt from Shima_1994 teaches the concept of reducing the deviation between an actual and estimated value.).

Shima_1994 does not explicitly teach “An estimation device that estimates a value of an unknown driving condition of a target device on the basis of a value of a known driving condition of the target device, the estimation device comprising:”. However, Sugiyama_2010 does teach this claim limitation (Sugiyama_2010 Par 0006: “The heat transfer coefficient estimation method in the water cooling process of the steel sheet of the present invention adjusts the cooling water density of each cooling zone to obtain a predetermined cooling rate pattern by passing the heated steel sheet through a plurality of cooling zones.” This excerpt from Sugiyama_2010 teaches the concept of estimating the heat transfer coefficient of a metal manufacturing process. Because the heat transfer coefficient is being estimated, it can be considered an unknown condition. For clarification, the steel sheet water cooling process is being interpreted as the target device because a means or process for performing an action can be considered a device.; Sugiyama_2010 Par 0003: “Since the heat transfer coefficient also changes depending on the temperature, there is a problem that the temperature prediction error and its variation are large when the steel sheet temperature in the actual water cooling process is predicted using the heat transfer coefficient calculated in the laboratory.” This excerpt from Sugiyama_2010 demonstrates that the heat transfer coefficient (unknown driving condition) depends on temperature, which could be a known condition in a metal manufacturing process.).

Shima_1994 and Sugiyama_2010 are analogous art because they are from the same field of endeavor in metal manufacturing. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Shima_1994 and Sugiyama_2010. The rationale for doing so would be that Shima_1994 teaches the concept of estimating the value of an unknown rolling mill operating condition.  Sugiyama_2010 teaches the concept of estimating the value of an unknown condition based on the value of a known condition. Therefore, it would have been obvious to combine the teachings of Shima_1994 and Sugiyama_2010 for the benefit of the additional insight and information gained by the ability to estimate an unknown value based on a known value. This presents an improvement over estimation devices that do not take into account the value of known conditions when estimating the value of unknown conditions.

Claim 5. Shima_1994 in view of Sugiyama_2010 also teaches “wherein the condition estimation unit estimates the value of the unknown driving condition on the basis of the actual measurement value sampled between a previous replacement timing and a current replacement timing in a timing when a part of the target device is replaced.” (Sugiyama_2010 Par 0002: “Conventionally, in order to calculate a heat transfer coefficient, it is common to obtain a plate temperature by measuring the plate temperature in a laboratory or the like while cooling the plate with water.” This excerpt from Sugiyama_2010 teaches the concept of calculating (estimating) an unknown condition (plate temperature) based on actual temperature measurements.; Shima_1994 Par 0013: “after the replacement of parts it has been found that the measured values and the predicted values are in good agreement.” The fact that parts are replaced indicates that maintenance is performed on the rolling mill. Because maintenance is performed, it can be assumed that any measurements of the side plate wedge out taken during operation of the mill would occur between a previous replacement timing and a current replacement timing.).

Claim 10. The further limitations of claim 10 are substantially the same as those of claim 1 and are rejected due to the same reasons outlined above for claim 1.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shima_1994 (JPH067812A) in view of Sugiyama_2010 (JP2004244721A) in further view of Verenev_2013 (Verenev, V.V., Matsko, S.V., Dalichuk, A.P. et al. Assessing the stability of rolling. Steel Transl. 43, 658–660 (2013). https://doi.org/10.3103/S096709121310015X) in further view of Kim_2013 (Kim, Y., Kim, CW., Lee, S. et al. Dynamic modeling and numerical analysis of a cold rolling mill. Int. J. Precis. Eng. Manuf. 14, 407–413 (2013). https://doi.org/10.1007/s12541-013-0056-4).

Claim 2. Shima_1994 in view of Sugiyama_2010 also teaches “and a condition calculation unit configured to calculate the value of the unknown driving condition so that the difference between the actual measurement value related to the driving result and the estimated value related to the driving result (Shima_1994 Par 0015: “That is, by the way monitors the deviation between the predicted and measured values of the delivery side wedge obtains the effect on the wedge due to factors mechanical backlash,” For clarification, the delivery side wedge is being interpreted as an unknown driving condition. The process of monitoring the deviation between predicted and measured values is being interpreted as calculating the value of the unknown driving condition, because in order for the predicted value to be compared to the measured value, the predicted value must first be calculated. This excerpt from Shima_1994 teaches the concept of determining the difference (deviation) between predicted and measured values.).

Shima_1994 in view of Sugiyama_2010 does not explicitly teach “further comprising: a subset generation unit configured to generate a plurality of subsets that from a plurality of the sampled actual measurement values, the plurality of subsets is a combination of the actual measurement values of which the number is less than the number of the sampled actual measurement values;”. However, Verenev_2013 does teach this claim limitation (Verenev_2013 Pg. 658: “The elastic torques and motor torques in cells 5–7 of the 1680 mill in strip rolling were measured simultaneously at OAO Zaporozhstal’, and the results were statistically analyzed.” The process of measuring and analyzing multiple torque values from multiple cells could include collecting multiple sets (subsets) of torque measurements.; Verenev_2013 Pg. 659: Fig. 1 demonstrates multiple torque distribution curves which each represent a subset of all of the torque data collected. The aforementioned excerpts from Verenev_2013 teach the concept of generating multiple subsets of measurement values, which is the main concept of this claim limitation.).

Shima_1994 in view of Sugiyama_2010 does not explicitly teach “is reduced, for each subset,”. However, Verenev_2013, does teach this claim limitation (Verenev_2013 Pg. 660: “Comparison of the mean torque shows that it is 4–6% less in the presence of the device. The mean square deviation of the torque is reduced on average by 10%, and the variation coefficient by 3–7%.” This excerpt from Verenev_2013 teaches the concept of reducing the deviation between two values. The combination of this excerpt from Verenev_2013 and the aforementioned excerpt from Shima_1994 par 0015 teaches the concept of reducing the difference between predicted and measured values, which is the main concept of this claim limitation.).

Shima_1994, Sugiyama_2010 and Verenev_2013 are analogous art because they are from the same field of endeavor in metal manufacturing. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Shima_1994, Sugiyama_2010 and Verenev_2013. The rationale for doing so would be that Shima_1994 teaches the concept of estimating the value of an unknown rolling mill operating condition.  Sugiyama_2010 teaches the concept of estimating the value of an unknown condition based on the value of a known condition. Verenev_2013 teaches the concept of using histograms to assess the stability of a rolling mill. Therefore, it would have been obvious to combine the teachings of Shima_1994, Sugiyama_2010 and Verenev_2013 for the benefit of the improved ability to qualitatively define the stability of a rolling mill (Verenev_2013 Pg. 658-659: “The superposition of torque histograms for 5–10 successive strips in each cell offers a certain clarity and provides a qualitative idea of the rolling stability”). This presents an improvement over estimation devices that do not utilize histograms when estimating rolling mill stability.

Shima_1994 in view of Sugiyama_2010 in further view of Vernev_2013 does not explicitly teach “wherein the condition estimation unit estimates the value of the unknown driving condition on the basis of statistic of the value of the unknown driving condition calculated for each subset.”. However, Kim_2013 does teach this claim limitation (Kim_2013 Pg. 412: “We could predict that the chatter vibration was generated in a diagonal direction because the chatter frequency was generated both in the vertical and horizontal directions.” For clarification, predicting the chatter vibration direction is being interpreted to encompass estimating the frequency value because during the process of predicting the frequency direction, the value of the chatter frequency could also be calculated. This excerpt from Kim_2013 teaches the concept of predicting chatter frequency (unknown driving condition) based on a characteristic (direction) of the chatter frequency (basis of statistic).).

Shima_1994, Sugiyama_2010, Verenev_2013, and Kim_2013 are analogous art because they are from the same field of endeavor in metal manufacturing. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Shima_1994, Sugiyama_2010, Verenev_2013, and Kim_2013. The rationale for doing so would be that Shima_1994 teaches the concept of estimating the value of an unknown rolling mill operating condition.  Sugiyama_2010 teaches the concept of estimating the value of an unknown condition based on the value of a known condition. Verenev_2013 teaches the concept of using histograms to assess the stability of a rolling mill. Kim_2013 teaches the concept of predicting an unknown condition based on a characteristic of the unknown condition. Therefore, it would have been obvious to combine the teachings of Shima_1994, Sugiyama_2010, Verenev_2013, and Kim_2013 for the benefit of the improved insight gained by the ability to predict an unknown condition based on a characteristic of the unknown condition, compared to devices that lack that capability.

Claim 3. Shima_1994 in view of Sugiyama_2010 in further view of Vernev_2013 in further view of Kim_2013 also teaches “wherein the condition estimation unit generates a histogram on the basis of the value of the unknown driving condition calculated for each subset, and estimates the value of the unknown driving condition on the basis of a mode of the histogram.” (Verenev_2013 Pg. 658: “For each position i from the onset of strip capture to its release, with constant increments, the torque is systematically determined; on that basis, the distribution (histogram) is determined, and the values of mi, σi, and νi are calculated.” This excerpt from Verenev_2013 teaches the concept of creating a histogram based on an unknown condition (torque). For clarification, because the torque value must be determined, it is being interpreted as an unknown condition.; Verenev_2013 Abstract: “By superposition of the motor’s torque histograms and calculation of the torque’s variation coefficient, the stability of rolling in the cells of a continuous mill may be qualitatively and quantitatively estimated. Numerical estimates of the rolling stability are presented for strip batches with and without intermediate coiling devices.” This excerpt from Verenev_2013 teaches the concept of estimating the value of an unknown condition (rolling stability) based on a histogram.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shima_1994 (JPH067812A) in view of Sugiyama_2010 (JP2004244721A) in further view of Walker_1994 (N.D. Walker, G.F. Wyatt-Mair, Sensor signal validation using analytical redundancy for an aluminum cold rolling mill, Control Engineering Practice, Volume 3, Issue 6, 1995, Pages 753-760, ISSN 0967-0661, https://doi.org/10.1016/0967-0661(95)00058-3.).

Claim 4. Shima_1994 in view of Sugiyama_2010 does not explicitly teach “further comprising: an alarm output unit configured to output an alarm by comparing the estimated value of the unknown driving condition with a predetermined threshold value.”. However, Walker_1994 does teach this claim limitation (Walker_1994 Sec. 6.1, Pg. 758: “Warnings and alarms are issued to mill operational staff, along with expert opinion regarding the source and possible solution of all potentially associated problems. Warning and alarm limits related to instrumentation are typically established using manufacturer supplied accuracies and historical data.” This excerpt from Walker_1994 teaches the concept of triggering an alarm when a value falls within a certain threshold (alarm limit), which is the main concept of this claim limitation.).

Shima_1994, Sugiyama_2010 and Walker_1994 are analogous art because they are from the same field of endeavor in metal manufacturing. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Shima_1994, Sugiyama_2010, and Walker_1994. The rationale for doing so would be that Shima_1994 teaches the concept of estimating the value of an unknown rolling mill operating condition.  Sugiyama_2010 teaches the concept of estimating the value of an unknown condition based on the value of a known condition. Walker_1994 teaches the concept of triggering an alarm when a value falls within a certain threshold. Therefore, it would have been obvious to combine the teachings of Shima_1994, Sugiyama_2010 and Walker_1994 for the benefit of the improved ability to facilitate real-time operation of machinery, compared to estimation devices that lack that capability (Walker_1994 Pg. 753: “In this paper, analytical redundancy is exploited to provide sensor signal validation on a high-speed, single-stand aluminum cold rolling mill. Several unique features of the application are used to advantage to facilitate real-time operation.”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shima_1994 (JPH067812A) in view of Sugiyama_2010 (JP2004244721A) in further view of Kim_2013 (Kim, Y., Kim, CW., Lee, S. et al. Dynamic modeling and numerical analysis of a cold rolling mill. Int. J. Precis. Eng. Manuf. 14, 407–413 (2013). https://doi.org/10.1007/s12541-013-0056-4).

Claim 6. Shima_1994 in view of Sugiyama_2010 does not explicitly teach “wherein the driving result estimation unit obtains the estimated value related to the driving result by inputting the value of the known driving condition and the value of the unknown driving condition to a model that obtains the driving results on the basis of the known driving condition and unknown driving condition.”. However, Kim_2013 does teach this claim limitation (Kim_2013 Pg. 407: “The model took into account the stiffness caused by roller bearings and contact between rolls.” For clarification, the stiffness caused by roller bearings is being interpreted to be a known condition because depending on available information, the stiffness value could be a known value. Conversely, the amount of contact between rolls is being interpreted to be an unknown condition because depending on available information, the amount of contact could be an unknown condition. Therefore, this excerpt from Kim_2013 teaches the concept of inputting values of both known and unknown conditions into a model.; Kim_2013 Pg. 407: “The chatter frequency predicted by the model was very similar to that determined by experiment and theoretical analysis.” Chatter frequency can be interpreted as a driving result, therefore, the model described in this excerpt from Kim_2013 is interpreted to obtain a driving result.).

Shima_1994, Sugiyama_2010 and Kim_2013 are analogous art because they are from the same field of endeavor in metal manufacturing. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Shima_1994, Sugiyama_2010, and Kim_2013. The rationale for doing so would be that Shima_1994 teaches the concept of estimating the value of an unknown rolling mill operating condition.  Sugiyama_2010 teaches the concept of estimating the value of an unknown condition based on the value of a known condition. Kim_2013 teaches the concept of predicting an unknown condition based on a characteristic of the unknown condition. Therefore, it would have been obvious to combine the teachings of Shima_1994, Sugiyama_2010 and Kim_2013 for the benefit of the improved insight gained by the ability to predict an unknown condition based on a characteristic of the unknown condition, compared to devices that lack that capability.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shima_1994 (JPH067812A) in view of Sugiyama_2010 (JP2004244721A) in further view of Zhang_2010 (Zhang, Y., Yang, Q. & Wang, Xc. Control Strategies of Asymmetric Strip Shape in Six-High Cold Rolling Mill. J. Iron Steel Res. Int. 18, 27–32 (2011). https://doi.org/10.1016/S1006-706X(12)60030-2).

Claim 7. Shima_1994 in view of Sugiyama_2010 also teaches “wherein the target device is a rolling mill that rolls a rolling target by a roll,” (Shima_1994 Par 0001: “The present invention relates to a method of managing the mechanical precision of the rolling mill.”), and “the unknown driving condition includes a parameter related to a state of the target device and a parameter related to an individual of the rolling target,” (Shima_1994 Par 0019: “Then, the mechanical backlash amount from the difference is estimated” The mechanical backlash amount is an unknown parameter related to the state of the target device.; Sugiyama_2010 Par 0006: “And the cooling water density as input, the steel plate temperature from the start to the end of the water cooling is sequentially calculated” Because a rolling mill can be used to produce steel plates, the term steel plate is being interpreted as an individual of the rolling target. Therefore, the temperature of the steel plate is being interpreted as an unknown parameter related to an individual of the rolling target.).

Shima_1994 in view of Sugiyama_2010 does not explicitly teach “and the driving result is a parameter related to an operation amount for tilting the roll.”. However, Zhang_2010 does teach this claim limitation (Zhang_2010 pg. 28: “For instance, the bearing is dramatically worn and the start-up of the rolling mill frequently fails if the tilting angle of back-up roll is too big” For clarification, because a successful start-up of the rolling mill depends on the tilting angle of the back-up roll, rolling mill start-up success is being interpreted as a parameter related to an operation amount for tilting the roll.).

Shima_1994, Sugiyama_2010 and Zhang_2010 are analogous art because they are from the same field of endeavor in metal manufacturing. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Shima_1994, Sugiyama_2010, and Zhang_2010. The rationale for doing so would be that Shima_1994 teaches the concept of estimating the value of an unknown rolling mill operating condition.  Sugiyama_2010 teaches the concept of estimating the value of an unknown condition based on the value of a known condition. Zhang_2010 teaches the concept of tilting a rolling mill. Therefore, it would have been obvious to combine the teachings of Shima_1994, Sugiyama_2010 and Zhang_2010 for the benefit of the reduced asymmetric defects in metal strips produced with a rolling-mill that has been tilted as part of a defect control strategy, compared to devices that lack that capability (Zhang_2010 Pg. 27: “To reduce asymmetric defects of strip shape as much as possible, some control strategies were proposed, including tilting and asymmetric bending of intermediate roll and work roll.”).

Claim 8. Shima_1994 in view of Sugiyama_2010 in further view of Zhang_2010 also teaches “wherein the driving result includes at least one of leveling of left and right of the roll, and a load applied to the left and right of the roll.” (Shima_1994 Par 0007: “The present invention, in order to grasp the state of the mechanical backlash of the rolling mill online, out after rolling by using the "plate wedge creation expression" to calculate the side plate wedge out, for example due to the leveling of the rolling mill making predictions of the side plate wedge amount, it was designed to monitor the deviation between the measured values ​​and the predicted value.” This excerpt from Shima_1994 demonstrates that the side plate wedge amount (driving result) is affected by (includes) the leveling of the rolling mill.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shima_1994 (JPH067812A) in view of Sugiyama_2010 (JP2004244721A) in further view of Noda_2016 (US9465387B2).

Claim 9. Shima_1994 in view of Sugiyama_2010 also teaches “An estimation system comprising: the estimation device of claim 1;” (Shima_1994 Par 0019: “In the figure, 2 plate wedge sensor of the entry side, the plate wedge sensor of 4 exit side, 6 temperature sensor, 8 is a meandering sensor. In the arithmetic unit 10, entry side wedge information from the plate wedge sensor 2 of the entry side, the width direction temperature distribution information of the plate from the temperature sensor 6, and inputs the amount of meandering information from the meandering sensor 8, roll shift, rolling load, enter the operational data such as the difference between the load or leveling, and predicts a change in the side plate wedge out on the basis of these information.” For clarification, side plate wedge out is being interpreted as the unknown driving condition and input information such the difference between the load or leveling is being interpreted as the known driving condition.). 

Shima_1994 in view of Sugiyama_2010 does not explicitly teach “and a display device configured to display the value of the unknown driving condition estimated by the estimation device.”. However, Noda_2016 does teach this claim limitation (Noda_2016 Col. 10, Lns. 1-7: “For example, a variation of the state measure (anomaly measure) (a wave form 201 indicated by a solid line arrow) and a curve (a waveform 202 indicated by a broken line arrow) drawn by using the approximation formula of the selected degree are displayed on a graphic chart on a display unit, a printer, etc. as shown in FIG. 6.” This excerpt from Noda_2016 teaches the concept of using a display unit to display information, which is the main concept of this claim limitation.).

Shima_1994, Sugiyama_2010 and Noda_2016 are analogous art because they are from the same field of endeavor in metal manufacturing. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Shima_1994, Sugiyama_2010, and Noda_2016. The rationale for doing so would be that Shima_1994 teaches the concept of estimating the value of an unknown rolling mill operating condition.  Sugiyama_2010 teaches the concept of estimating the value of an unknown condition based on the value of a known condition. Noda_2016 teaches the concept of using a display unit to display information. Therefore, it would have been obvious to combine the teachings of Shima_1994, Sugiyama_2010 and Noda_2016 for the benefit of the improved ability to visually analyze data collected during an operation, compared to systems that lack display capability.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shima_1994 (JPH067812A) in view of Noda_2016 (US9465387B2).

Claim 11. Shima_1994 teaches “sampling an actual measurement value related to a driving result during a period of a driving under a known driving condition of a target device in order to process a material having different properties for each time zone;” (Shima_1994 Par 0019: “In the figure, 2 plate wedge sensor of the entry side, the plate wedge sensor of 4 exit side, 6 temperature sensor, 8 is a meandering sensor.” This excerpt from Shima_1994 demonstrates the use of an exit side sensor (sampling unit) which collects (samples) output data during operation, which is the main concept of this claim limitation.), “obtaining an estimated value related to the driving result of a target device from a value of the known driving condition and a value of an unknown driving condition of the target device;” (Shima_1994 Par 0019: “In the figure, 2 plate wedge sensor of the entry side, the plate wedge sensor of 4 exit side, 6 temperature sensor, 8 is a meandering sensor. In the arithmetic unit 10, entry side wedge information from the plate wedge sensor 2 of the entry side, the width direction temperature distribution information of the plate from the temperature sensor 6, and inputs the amount of meandering information from the meandering sensor 8, roll shift, rolling load, enter the operational data such as the difference between the load or leveling, and predicts a change in the side plate wedge out on the basis of these information.” For clarification, side plate wedge out is being interpreted as the unknown driving condition and input information such the difference between the load or leveling is being interpreted as the known driving condition.), and “and estimating the value of the unknown driving condition so that a difference between the actual measurement value related to the driving result and the estimated value related to the driving result is reduced.” (Shima_1994 Par 0019: “In the figure, 2 plate wedge sensor of the entry side, the plate wedge sensor of 4 exit side, 6 temperature sensor, 8 is a meandering sensor. In the arithmetic unit 10, entry side wedge information from the plate wedge sensor 2 of the entry side, the width direction temperature distribution information of the plate from the temperature sensor 6, and inputs the amount of meandering information from the meandering sensor 8, roll shift, rolling load, enter the operational data such as the difference between the load or leveling, and predicts a change in the side plate wedge out on the basis of these information.” This excerpt from Shima_1994 teaches the concept of estimating the value of an unknown driving condition (side plate wedge out).; Shima_1994 Par 0014: “on each of the backlash of the wedge effects were calculated by the division model, by setting the permissible value concerning new play amount based on a deviation between this and the actual value, it is possible to make a criterion of the part replacement time.” Setting a permissible value of deviation between an actual value and an estimated value is being interpreted as reducing the deviation because the permissible value chosen could be less than the current value, and therefore, reduce the deviation. This excerpt from Shima_1994 teaches the concept of reducing the deviation between an actual and estimated value.). 

Shima_1994 does not explicitly teach “A non-transitory tangible storage medium storing a program that causes a computer to execute the steps of:”. However, Noda_2016 does teach this claim limitation (Noda_2016 Col. 24, Lns. 50-57: “The information of the program providing each of the functions and information on a tape, a file, etc. can be stored in a recording unit such as a memory, a hard disk drive, an SSD (Solid State Drive) or on a recording medium such as an IC card, an SSD card, a DVD.”).

Shima_1994 and Noda_2016 are analogous art because they are from the same field of endeavor in metal manufacturing. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Shima_1994 and Noda_2016. The rationale for doing so would be that Shima_1994 teaches the concept of estimating the value of an unknown rolling mill operating condition. Noda_2016 teaches the concept of using a display unit to display information. Therefore, it would have been obvious to combine the teachings of Shima_1994 and Noda_2016 for the benefit of the improved ability to visually analyze data collected during an operation, compared to systems that lack display capability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REYNOLDS SAUNDERS JR. whose telephone number is (571)272-5527. The examiner can normally be reached 08:30 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kamini Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK SAUNDERS/Examiner, Art Unit 2146                                                                                                                                                                                                        
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146